DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
         A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of (co-pending Application No. 17/162, 812, hereinafter co-pending ‘812). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending ‘812 recite all the limitations of the instant application and thus, the instant application claims are anticipated by claims of the co-pending ‘812. 

             For example, claims 1 and 5 of the co-pending ‘812 recite “a virtual network system for a computer network, comprising: a first host executing a virtual network function manager”; this is equivalent to the instant application limitation of claim 1 (“a virtual network system for a computer network, comprising: a first host executing a virtual network function manager”); and 
               “a second host executing a first virtual network function component instantiation, wherein the first virtual network function component instantiation is in communication with the virtual network function manager and with one or more additional virtual network function component instantiations, and wherein the first virtual network function component instantiation is programmed to route messages between the one or more additional virtual network function component instantiations and the virtual network function manager”; and further, claim 5 of the co-pending ‘812 recites “wherein the a management virtual machine which executes the first virtual network function component instantiation”. These are equivalent to the instant application limitation of claim 1 (“a second host executing a management virtual machine, wherein the management virtual machine is in communication with the virtual network function manager and with one or more virtual network function component instantiations, and wherein the management virtual machine is programmed to route messages between the one or more virtual network function component instantiations and the virtual network function manager”). 
       Claim 2 of the co-pending ‘812 recites “wherein the first host and the second host are connected via a Command and Control Network”. This is equivalent to the instant application limitation of claim 2 (“wherein the first host and the second host are connected via a Command and Control Network”).
          Claim 3 of the co-pending ‘812 recites “wherein the second host is connected to a host network, wherein the host network is connected to the one or more additional virtual network function component instantiations, and wherein the first host isolated from the host network”. This is equivalent to the instant application limitation of claim 3 (“wherein the second host is connected to a host network, wherein the host network is connected to the one or more virtual network function component instantiations, and wherein the first host isolated from the host network”).
        Claim 4 of the co-pending ‘812 recites “wherein the second host includes a first network interface card and a second network interface card, wherein the first network interface card connects the second host to the Command and Control Network, and where the second network interface card connects the second host to the host network”. This is equivalent to the instant application limitation of claim 4 (“wherein the second host includes a first network interface card and a second network interface card, wherein the first network interface card connects the second host to the Command and Control Network, and where the second network interface card connects the second host to the host network”).

      Claim 5 of the co-pending ‘812 recites “wherein the second host executes a management virtual machine which executes the first virtual network function component instantiation”. This is equivalent to the instant application limitation of claim 5 (“wherein the second host executes a hypervisor in communication with the management virtual machine and the one or more virtual network function component instantiations”).
       Claims 6 and 9 of the co-pending ‘812 recites “wherein the first virtual network function component instantiation is selected from the one or more additional virtual network function component instantiations and wherein the selected virtual network function-26-PATENT 61306CIP1 (61410/35930-253)component instantiation is transferred from a virtual machine executing the selected virtual network function component instantiation to the management virtual machine” further claim 9 of the co-pending ‘812 recites “wherein the hypervisor (i.e., monitoring agent) monitors communications between the first virtual network function component instantiation and the one or more additional virtual network function component instantiations”. These are equivalent to the instant application limitations of claims 6 and 8 (“wherein the management virtual machine includes a monitoring agent and a management agent (i.e., the hypervisor), wherein the monitoring agent transmits messages to the virtual network function manager and the management agent receives messages from the virtual network function manager” and further claim 8 recites “wherein the second host executes a hypervisor in communication with the first virtual network function component instantiation and the one or more additional virtual network function component instantiations”).
      Claim 10 of the co-pending ‘812 recites “the system of Claim 1, wherein the first virtual network function component instantiation is configured to: receive data from the one or more additional virtual network function component instantiations; 
        filter the data from the one or more additional virtual network function component instantiations; and accumulate the filtered data to transmit to the virtual network function manager.

            Claims 11 and 5 of the co-pending ‘812 recites “a method for providing virtual network functions implemented by at least one processor in communication with at least one memory device, the method comprising: executing a designated virtual network function component instantiation for communicating with a remote host computing device over a first computer network”; and further, claim 5 of the co-pending ‘812 recites “wherein the second host executes a management virtual machine which executes the first virtual network function component instantiation”. These are equivalent to the instant application limitation of claim 9 (“a method for providing virtual network functions implemented by at least one processor in communication with at least one memory device, the method comprising: executing a management virtual machine for communicating with a remote host computing device over a first computer network”);
        -27- PATENT 61306CIP1 (61410/35930-253) “executing a plurality of virtual network function component instantiations”; this is equivalent to the instant application limitation of claim 9 (“executing a plurality of virtual network function component instantiations”);
          “receiving status information about a first virtual network function component instantiation of the plurality of virtual network function component instantiations”; this is equivalent to the instant application limitation of claim 9 (“receiving status information about a first virtual network function component instantiation of the plurality of virtual network function component instantiations”);
         “transmitting the status information to the remote host computing device via the first computing network”; this is equivalent to the instant application limitation of claim 9 (“transmitting the status information to the remote host computing device via the first computing network”); 
        “receiving a request from the remote host computing device via the first computing network”; this is equivalent to the instant application limitation of claim 9 (“receiving a request from the remote host computing device via the first computing network”); and 
 This is equivalent to the instant application limitation of claim 9 (“executing the request one the first virtual network function component instantiation”).
             Similarly, the above potential non-statutory double patenting ground of rejection analysis of independent claim 11 applies to independent claim 15.
             Note that, claim 18 also recites similar limitations as of claim 11 in a computing device form and can be applied for the same analysis in similar manner. 

     Claim 12 of the co-pending ‘812 recites “the method of Claim 11 further comprising communicating with a second virtual network function component instantiation via a second computer network, where the first computer network and the second computer network are separate”. This is equivalent to the instant application limitation of claim 10 (“further comprising communicating with a second virtual network function component instantiation via a second computer network, where the first computer network and the second computer network are separate”).
Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 12 applies to dependent claim 16.
              Note that, claim 19 also recites similar limitations as of claim 12 in a computing device form and can be applied for the same analysis in similar manner. 

        Claim 13 of the co-pending ‘812 recites “wherein the at least one processor is in communication with a first network interface card and a second network interface card, and wherein the method further comprises: communicating over the first computer network via the first network interface card; and communicating over the second computer network via the second network interface card”. This is equivalent to the instant application limitation of claim 17 (“further comprising a first network interface card and a second network interface card, and wherein the at least one processor is further programmed to: communicate over the first computer network via the first network interface card; and communicate over the second computer network via the second network interface card”).

       Claim 14 of the co-pending ‘812 recites “further comprising executing a hypervisor for controlling the plurality of virtual network function component instantiations”. This is equivalent to the instant application limitation of claim 18 (“wherein the at least one processor is further programmed to execute a hypervisor for controlling the plurality of virtual network function component instantiations”).

       Claim 15 of the co-pending ‘812 recites “further comprising monitoring, via the hypervisor (i.e. a monitoring agent and a management agent), communications between the designated virtual network function component instantiation and the plurality of virtual (i.e., one or more) network function component instantiations”. This is equivalent to the instant application limitations of claims 6 and 7 (“wherein the management virtual machine includes a monitoring agent and a management agent (i.e., the hypervisor), wherein the monitoring agent transmits messages to the virtual network function manager and the management agent receives messages from the virtual network function manager” and further claim 7 recites “wherein the monitoring agent transmits notifications to the virtual network function manager, wherein the notifications include information about the one or more (i.e., plurality) virtual network function component instantiations”).
       Claim 16 of the co-pending ‘812 recites “further comprising terminating the first virtual network function component instantiation based on the received request”. This is equivalent to the instant application limitation of claim 19 (“wherein the at least one processor is further programmed to terminate the first virtual network function component instantiation based on the received request”).

    Claim 17 of the co-pending ‘812 recites “further comprising: transmitting messages to the remote host computing device via the designated virtual network function component instantiation; and receiving messages from the remote host computing device via the designated virtual network function component instantiation”. This is equivalent to the instant application limitation of claim 20 (“wherein the at least one processor is further programmed to: execute a first agent for transmitting messages to the remote host computing device; and execute a second agent for receiving messages from the remote host computing device”). Therefore, the co-pending application claims 1-20 of ‘812 are in essence a “species” of the generic invention of instant application claims 1-20. It has been held that a generic invention is “anticipated” by a ‘species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed.Cir. 1993). 
       Note that, claim 20 also recites similar limitations as of claim 17 in a host computing device form and can be applied for the same analysis in similar manner. 
       Therefore, this is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BERHANU SHITAYEWOLDETADIK/      Examiner, Art Unit 2455